Name: Commission Regulation (EC) No 2319/95 of 2 October 1995 establishing the quantities to be allocated to importers from the 1996 Community quantitative quotas on certain products originating in the People's Republic of China
 Type: Regulation
 Subject Matter: Asia and Oceania;  international trade;  tariff policy
 Date Published: nan

 No L 234/16 EN Official Journal of the European Communities 3 . 10. 95 COMMISSION REGULATION (EC) No 2319/95 of 2 October 1995 establishing the quantities to be allocated to importers from the 1996 Community quantitative quotas on certain products originating in the People's Republic of China THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 520/94 of 7 March 1994 establishing a Community procedure for adminsitering quantitative quotas ('), and in particular Articles 9 and 13 thereof, therefore be met by applying the uniform rate of reduc ­ tion/increase shown in Annex I to the average, expressed in value or volume terms, of each importer's imports over the reference period ; Whereas examination of the figures supplied by Member States shows that the total applications submitted by tradi ­ tional importers for the products listed in Annex II to this Regulation amount to less than the portion of the quota set aside for them ; whereas those applications should therefore be met in full ; Whereas examination of the figures supplied by Member States shows that the aggregate volume of applications submitted by non-traditional importers for the products listed in Annex III to this Regulation exceeds the portion of the quota set aside for them ; whereas the applications must therefore be met by applying the uniform rate of reduction shown in Annex III to the amounts requested by each importer, as limited by Regulation (EC) No 1732/95 ; Whereas examination of the figures supplied by Member States shows that the total applications submitted by non-traditional importers for the products listed in Annex IV to this Regulaiton amount to less than the portion of the quota set aside for them ; whereas those applications, up to the maximum amount that can be requested by each importer under Regulation (EC) No 1732/95, should therefore be met in full , Having regard to Commission Regulation (EC) No 1732/95 of 14 July 1995 establishing administration procedures for the 1996 quantitative quotas for certain products originating in the People's Republic of China (2), and in particular Article 6 thereof, Whereas Regulation (EC) No 1732/95 established the portion of each of the quotas concerned reserved for traditional and other importers and the conditions and methods for participating in the allocation of the quanti ­ ties available ; whereas importers have lodged applications for import licences with the competent national authori ­ ties between 17 July and 15.00 , Brussels time, on 11 September, in accordance with Article 3 of Regulation (EC) No 1732/95 ; Whereas the Commission has received from the Member States (under Article 5 of Regulation (EC) No 1732/95) particulars of the numbers and aggregate volume of import licence applications submitted and the total volume imported by traditional importers in 1992 and 1994, the reference years ; HAS ADOPTED THIS REGULATION : Whereas the Commission is now able, on the basis of that information , to establish uniform quantitative criteria by which the competent national authorities may satisfy licence applications submitted by importers in the Member States for the 1996 quantitative quotas ; Article 1 In response to licence applications in respect of the products listed in Annex I duly submitted by traditional importers, the competent national authorities shall allo ­ cate each importer a quantity or value equal to his average imports for 1992 and 1994 adjusted by the rate of reduc ­ tion/increase specified in the said Annex for each quota. Where the use of this quantitative criterion would entail allocating an amount greater than that applied for, the quantity or value allocated shall be limited to that speci ­ fied in the application . Whereas examination of the figures supplied by Member States shows that the aggregate volume of applications submitted by traditional importers for the products listed in Annex I to this Regulation exceeds the portion of the quota set aside for them ; whereas the applications must (&gt;) OJ No L 66, 10 . 3 . 1994, p . 1 . (2) OJ No L 165, 15. 7 . 1995, p. 6 . 3 . 10 . 95 EN Official Journal of the European Communities No L 234/17 Article 2 Licence applications in repect of the product listed in Annex II duly submitted by traditional importers shall be met in full by the competent national authorities. No 1732/95, adjusted by the rate of reduction specified in the said Annex for each quota. Article 4 Licence applications in respect of the products listed in Annex IV duly submitted by non-traditional importers shall be met in full by the competent national authorities, within the limits set by Regulation (EC) No 1732/95. Article 5 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Article 3 In response to licence applications in respect of the products listed in Annex III duly submitted by non-tradi ­ tional importers, the competent national authorities shall allocate each importer a quantity or value equal to the amount requested within the limits set by Regulation (EC) This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 October 1995. For the Commission Leon BRITTAN Vice-President No L 234/18 ("eNI Official Journal of the European Communities 3 . 10 . 95 ANNEX I Rate of reduction/increase applicable to the average of imports in 1992 and 1994 (traditional importers) Description of products HS/CN code Rate of reduction/ increase Gloves falling within HS/CN codes 4203 29 91 4203 29 99 - 12,14 % Footwear falling within HS/CN codes  ex 6402 99 (') - 1,39 %  6403 51 6403 59 - 0,01 %  ex 6403 91 (') ex 6403 99 (') - 61,76 %  ex 6404 1 1 (') - 17,65 %  6404 19 10 - 11,67 % Tableware, kitchenware of porcelain or china 6911 10 - 14,96 % Ceramic tableware, kitchenware, other than of porcelain or china 6912 00 - 13,32 % Glassware of a kind used for table, kitchen, toilet, etc. 7013 + 14,00 % Radio-broadcast receivers falling within HS/CN code 8527 21 - 6,45 % Toys falling within HS/CN codes 9503 41 - 6,178 % 9503 49 + 15,19 % 9503 90 - 10,576 % (') Excluding : (a) footwear which is designed for a sporting activity and has, or has provision for the attachment of spikes, sprigs, stops, clips, bars or the like, with a non-injected sole ; (b) footwear involving special technology : shoes which have a cif price per pair of not less than ECU 9 for use in spor ­ ting activities, with a single- or multi-layer moulded sole, not injected, manufactured from synthetic materials speci ­ ally designed to absorb the impact of vertical or lateral movements and with technical features such as hermetic pads containing gas or fluid, mechanical components which absorb or neutralize impact or materials such as low-density polymers. ANNEX II Product in respect of which import applications can be met in full (traditional importers) Description of products HS/CN code Radio-broadcast receivers falling with HS/CN code 8527 29 3 . 10 . 95 EN Official Journal of the European Communities No L 234/19 ANNEX III Rate of reduction applicable to the volume/value requested within the limits of the maximum amounts fixed by Regulation (EC) No 1732/95 (non-traditional importers) Description of products HS/CN code Rate ofreduction Gloves falling within HS/CN codes 4203 29 91 4203 29 99 - 89,07 % Footwear falling within HS/CN codes  6403 51 6403 59 - 90,04%  ex 6403 91 (') ex 6403 99 (') - 68,35 %  ex 6404 1 1 (') - 45,90 % Tableware, kitchenware of porcelain or china 6911 10 - 18,75% Ceramic tableware, kitchenware, other than of porcelain or china 6912 00 - 34,16% Glassware of a kind used for table, kitchen, toilet, etc. 7013 + 54,49 % Radio-broadcast receivers falling within HS/CN codes 8527 21 - 88,48 % 8527 29 - 93,17 % Toys falling within HS/CN codes 9503 41 - 44,60 % 9503 49 + 70,33 % (') Excluding : (a) footwear which is designed for a sporting activity and has, or has provision for the attachment of spikes, sprigs, stops, clips, bars or the like, with a non-injected sole ; (b) footwear involving special technology : shoes which have a cif price per pair of not less than ECU 9 for use in spor ­ ting activities, with a single - or multi-layer moulded sole, not injected, manufactured from synthetic materials speci ­ ally designed to absorb the impact of vertical or lateral movements and with technical features such as hermetic pads containing gas or fluid, mechanical components which absorb or neutralize impact or materials such as low-density polymers. ANNEX IV Products in respect of which import licence applications may be met in full within the limits of the maximum amounts fixed by Regulation (EC) No 1732/95 (non-traditional importers) Description of products HS/CN code Footwear falling within HS/CN codes ex 6402 99 (') 6404 19 10 Toys falling within HS/CN code 9503 90 (') Excluding : (a) footwear which is designed for a sporting activity and has, or has provision for the attachment of spikes, sprigs, stops, clips, bars or the like, with a non-injected sole ; (b) footwear involving special technology : shoes which have a cif price per pair of not less than ECU 9 for use in spor ­ ting activities, with a single- or multi-layer moulded sole, not injected, manufactured from synthetic materials speci ­ ally designed to absorb the impact of vertical or lateral movements and with technical features such as hermetic pads containing gas or fluid, mechanical components which absorb or neutralize impact or materials such as low-density polymers.